      CASE 0:19-cv-01401-PJS-BRT Document 41 Filed 04/30/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Kazong Lo,                                                Civ. No. 19-1401 (PJS/BRT)


                     Plaintiff,

 v.
                                                   ORDER ON REPORT AND
 Asian-American Home Healthcare                     RECOMMENDATION
 Services, Inc.,

                     Defendant.



      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson dated April 8, 2020. No objections

have been filed to that Report and Recommendation in the time period permitted. Based

on the Report and Recommendation of the Magistrate Judge, on all of the files, records,

and proceedings herein, the Court now makes and enters the following Order.

      IT IS HEREBY ORDERED that Plaintiff’s Complaint is dismissed for lack of

prosecution.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: April 30, 2020                            s/Patrick J. Schiltz
                                                PATRICK J. SCHILTZ
                                                United States District Judge
